10 F.3d 806
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Elaine Doris DOWELL, Rev., Plaintiff-Appellant,v.John L. WRIGHT, Rev., Pastor and Agent of First BaptistChurch of Guilford;  James O. Mott, Chairman, Deacon Boardof First Baptist Church of Guilford;  Mary Francis Moore,Chair, Trustee Board of First Baptist Church of Guilford,Defendants-Appellees.
No. 93-2132.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 25, 1993.Decided:  November 5, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.
Elaine Doris Dowell, Appellant Pro Se.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
Appellant appeals from the district court's orders that dismissed her civil complaint because it found no federal jurisdiction and denied her motion for reconsideration of that order.*  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Dowell v. Wright, No. CA-93-2322-S (D. Md. Aug. 20, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Because Dowell served her motion within ten days of the court's final order, it is a motion for amendment of judgment under Fed.  R. Civ. P. 59(e), the denial of which we review for abuse of discretion.  Bryan v. United States, 884 F.2d 767, 771 (4th Cir. 1989).  We find no abuse of discretion in this case